Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00066-CV

                    IN RE ESTATE OF Joseph Alexandre LEGAULT, Deceased

                         From the Probate Court No. 1, Travis County, Texas
                                 Trial Court No. C-1-PB-10-002058
                               Judge Guy S. Herman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 31, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal because the parties have settled their

dispute. The motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs

of the appeal are taxed against the parties who incurred them.

                                                    PER CURIAM